ELECTION/RESTRICTION REQUIREMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-9, drawn to a method for supplying water in an animal rearing farm.
Group II, claims 10-15, drawn to a device for producing blocks of aqueous gel.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an aqueous substrate that is liquid at ambient temperature, at least one distribution line, cutting a gel into blocks, and distribution of the blocks of gel in a rearing container. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Araki et al., JP 2003 219761 (cited in Written Opinion and IDS filed on 1/27/2022); in view of Miles Laboratories, FR 2157819 A1 (cited in Written Opinion and IDS filed on 6/27/2019). 
NOTE: The citations below cite to the attached English language translations of the prior art documents. 
Araki discloses mixing an aqueous substrate that is liquid at ambient temperature (water, para 0076) with a gelling agent (agar, para 0076), heating the mixture to dissolve the gelling agent (heated and dissolved agar solution, para 0076), distributing the mixture (poured into a plastic container, para 0076), cooling to gel (refrigerator, para 0076), cutting the gel into blocks (each solidified lot was cut into appropriate sizes, para 0076), and distribution of the blocks of gel in a rearing container (placed in a plastic container, para 0076). 
Araki does not disclose a distribution line. 
Miles Laboratories discloses a process for making a gel product (method of manufacturing synthetic fruit pieces, p. 3, ln. 102). Miles Laboratories discloses dissolving gelling agent in water (p. 3, ln. 103-104). Miles Laboratories discloses cooling the mixture in a distribution line (refrigerated tube, p. 3, ln. 106). Miles Laboratories discloses cutting the gel (p. 3, ln. 110-111) after the distribution line (refrigerated tube).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the step of cooling, as taught in Araki, with a step of cooling in a distribution line (refrigerated tube), as taught in Miles Laboratories, to obtain a method of supplying gel blocks comprising steps including an aqueous substrate that is liquid at ambient temperature, at least one distribution line, cutting a gel into blocks, and distribution of the blocks of gel in a rearing container. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of cooling an aqueous substance containing a gelling agent such that the cooling gels the aqueous substance containing a gelling agent. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.
A telephone call was not made because the restriction requirement is too complex to discuss on the telephone. 

Reply
Applicant is advised that the reply to this requirement to be complete must include:
(i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619